683 S.E.2d 214 (2009)
STATE of North Carolina
v.
Robbie Alexander Jackie LLOYD.
No. 143P09.
Supreme Court of North Carolina.
August 27, 2009.
Vincent F. Rabil, for Lloyd.
Charles E. Reece, Assistant Attorney General, for State.
Prior report: 187 N.C.App. 174, 652 S.E.2d 299.

ORDER
Upon consideration of the petition filed by Defendant on the 1st of April 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."